OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law in the *199First Judicial Department on January 12, 1981, and has maintained an office for the practice of law in the First Department.
The Departmental Disciplinary Committee seeks an order pursuant to 22 NYCRR 603.4 (e) of the rules of this Court suspending the respondent during the pendency of this disciplinary proceeding.
Currently there are 15 disciplinary complaints pending against respondent involving numerous allegations including neglect, commingling of escrow funds, charging excessive fees, repeatedly issuing bad checks, refusal to produce bank records, and failing to satisfy a judgment against her. Petitioner is prepared to proceed immediately on 10 of these proceedings.
Additionally, the petitioner alleges that respondent has failed to respond to a number of complaints, has failed to produce documents lawfully demanded by petitioner, and made false statements in her responses to petitioner. Respondent states in opposition that she does not recall receiving some of the complaints.
We are satisfied from a review of the record, including respondent’s admissions under oath, that respondent has failed, other than by general denial, to controvert the serious charges of professional misconduct and has not cooperated with the investigations. (See, Matter of Haley, 150 AD2d 119.)
Accordingly, pursuant to 22 NYCRR 603.4 (e) (1) (i) and (ii), petitioner’s motion is granted, and respondent is suspended from the practice of law forthwith, pending the outcome of the disciplinary proceedings filed against respondent, and until further order of this Court.
Murphy, P. J., Milonas, Ross, Kassal and Rubin, JJ., concur.
Pursuant to 22 NYCRR 603.4 (e) (1) (i) and (ii), motion granted and, effective forthwith, respondent is suspended from practice as an attorney and counselor-at-law in the State of New York, until such time as the disciplinary investigation pending before the Departmental Disciplinary Committee has. been concluded, and until the further order of this Court.